IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41032

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 357
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 7, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
KRISTIE KAEDEAN ALLEN, aka,                      )     THIS IS AN UNPUBLISHED
KRISTIE KAYDEN BOONE, KCHRIS                     )     OPINION AND SHALL NOT
BOONE, KRISTIE BROTHERSON,                       )     BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and unified sentence of seven years, with two years
       determinate, for delivery of a controlled substance, affirmed; order denying Idaho
       Criminal Rule 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Kristie Kaedean Allen pled guilty to delivery of a controlled substance. Idaho Code
§ 37-2732(a)(1)(A). The district court sentenced Allen to a unified term of seven years, with two
years determinate. Allen filed an Idaho Criminal Rule 35 motion for reduction of her sentence,
which the district court denied. Allen now appeals, contending the district court abused its
discretion by imposing an excessive sentence and by denying her Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.


                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Allen’s Rule 35 motion. A
motion for reduction of sentence under Rule 35 is essentially a plea for leniency, addressed to the
sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Allen’s judgment of conviction and sentence, and the district court’s order
denying Allen’s Rule 35 motion, are affirmed.




                                                     2